Title: To James Madison from James Leander Cathcart, 25 July 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


25 July 1803, Leghorn. No. 10. Encloses news from Nissen at Tripoli brought by a French ship that arrived “Last night.” Has not heard from Davis at Tunis or from Morris, “which seems to me as extraordinary as improper.” Foresees difficulties in the coming negotiation: “we have lost our importance in those seas, & if it is not speedily retrieved by a brilliant act we must & had much better at once comply with those Bashaws demands,” as Sweden and Denmark have, for “nothing less will satisfy the avarice of those chiefs one concession is allways the fore runner of an other.” Was informed by Ulrich, the Danish consul at Leghorn, that the bey of Tunis was displeased with last year’s consular present of almost $10,000. Sees no probability that the U.S. can pay a smaller sum. Will delay procuring the gifts in hopes of receiving advice from JM “after the arrival of Mr. Eaton at the seat of government.” Has negotiated bills on JM for $22,200 at 10 percent discount, which leaves $20,000 after expenses. Could not get better terms since he has no credit on London. A letter of advice will give JM the particulars of the transaction. Will write on his arrival at Malta.
 

   
   RC and enclosure (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp. For enclosure, see n. 1.



   
   Cathcart enclosed extracts of letters from Nicolai C. Nissen dated 4 and 8 June 1803 (4 pp.; two copies; both docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:439–40, 447). In the first, Nissen wrote that two American frigates and a schooner had appeared before Tripoli on 9 May and that there had been “several canonadings between the Frigates the Forts & the Gunboats but to no effect.” On 27 May a xebec of 14 guns entered Tripoli harbor despite fire from the frigates. Of the other absent cruisers, “two are safe in the Levant & the other is supposed to have been lost.” On 29 May the schooner signaled a demand for a boat to go on shore; the boat was sent and returned that evening with a letter from the commodore to the bashaw which was said “to contain propositions of Peace.” On 4 June an answer was sent, reportedly agreeing to negotiations with the Americans on condition of a payment of $500,000 and an annuity of $20,000. Observes that Tripoli is well stocked with provisions, European goods, and money, that “a simple blockade is as expensive as useless,” and that American ships are not safe in Mediterranean waters. In his letter of 8 June Nissen wrote that Morris had come into Tripoli under French protection. He added in a postscript the next day: “Morris return’d on board the Negociation is at an end & no Peace will be concluded yet.”



   
   A full transcription of this document has been added to the digital edition.

